Citation Nr: 0022684	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from May 1934 to May 1938 
and from August 1942 to April 1946.  

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted an increased 
rating for bilateral hearing loss to 10 percent.  

The veteran provided testimony by way of a video conference 
before the undersigned Member of the Board of Veterans 
Appeals (Board) in March 2000.  In July 2000 the veteran was 
provided a copy of the transcript of this hearing.  The cover 
letter from the Board advised the veteran that he had the 
opportunity to file a motion to correct this transcript if he 
believed it contained erroneous information.  In August 2000 
the veteran returned the cover letter on which he stated, in 
part, as follows:  "Motion!  Please include evidence (A) 
Transcript of Hearing Before Board of Veterans' Appeals."  
He made reference to comments by his representative on page 
5, bottom of 2nd paragraph.  However, he did not indicate 
that the transcript contained erroneous information.  Rather, 
he also submitted a copy of a document entitled "Eligibility 
Verification Data, Screen," and indicated that this document 
contained a false notation.  The undersigned Member of the 
Board has carefully considered the correspondence of the 
veteran received in August 2000 and concluded that it does 
not constitute a motion to correct the hearing transcript.  
However, the correspondence and the attachment have been made 
a part of the record.

The veteran's representative, on his VA Form 646, submitted 
in February 2000 requested an earlier effective date for the 
10 percent rating for hearing loss.  That issue has not been 
developed or certified for appellate review.  It is referred 
to the RO for appropriate action.  


REMAND

The veteran in his testimony before the Board in March 2000, 
indicated that his hearing loss had been evaluated since 
October 1998.  The claims folder does not contain any 
evaluations performed after October 1998.  The veteran also 
indicated that his hearing acuity had decreased since October 
1998.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
the veteran in obtaining available facts and evidence to 
support his claim includes obtaining pertinent evidence that 
applies to all relevant facts.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  This duty also includes providing additional 
examinations by a specialist when recommended or indicated.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated or evaluated him in the 
recent past for hearing loss.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent records identified by the 
veteran which have not been previously 
secured.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination by an audiologist to 
determine the severity of his current 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


